 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 1 of 52 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS




Aaron Mulvey, individually, and on behalf of
himself and all others similarly situated           CLASS ACTION COMPLAINT
individuals,
                                                     JURY DEMAND
                                Plaintiff,

V.


VERTAFORE INC.,
                                Defendant.


                      COMPLAINT—CLASS ACTION COMPLAINT

     “In August 2019, Vertafore sent the department a letter stating Vertafore merged with
     QQ Solutions (the merger apparently occurred in 2015). David Richards provided
     guidance at the time that Vertafore needed to send in a new application, new contract,
     and new escrow deposit under the new name. In November 2019, VTR requested
     additional information from QQ Solutions regarding their use of motor vehicle data,
     since their account was still active. Due to QQ Solutions’ failure to respond, QQ
     Solutions’ account was suspended on 11/27/19 and terminated on 2/11/20….”

                   Dilip Kanuga || Program Specialist ‐ Registration Services
              Texas Department of Motor Vehicles Vehicle Titles and Registration
                                        March 10, 2020


                                             Joseph H. Malley (TX State Bar No. 12865900)
                                             Law Offices of Joseph H. Malley P.C.
                                             1045 North Zang Blvd
                                             Dallas, Tx 75208
                                             Telephone: (214) 943-6100
                                             malleylaw@gmail.com

                                             Counsel for Plaintiff Aaron Mulvey,
                                             individually, and on behalf of a class of
                                             similarly situated individuals.


                           VERTAFORE CLASS ACTION COMPLAINT
                                         1
    Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                          Page 2 of 52 PageID 2

     COMES NOW, Plaintiff, Aaron Mulvey, (“Plaintiff”)1, individually, and on behalf of

himself and all others similarly situated individuals, by and through his attorney, Joseph H.

Malley, counsel for the Law Offices of Joseph H. Malley, P.C., move for as and for his

complaint, and demanding trial by jury, allege as follows upon information and belief, based

upon, inter alia, investigation conducted by and through his attorney, which are alleged upon

knowledge, bring this legal action against Defendant Vertafore Inc., (“Defendant”).2

Plaintiff’s allegations as to himself and his own actions, as set forth herein, are based upon his

personal knowledge, upon information and belief as to those of others, and all other

allegations are based upon information and belief pursuant to the investigations of counsel3

Based upon such investigations, Plaintiff believes that substantial evidentiary support exists

for the allegations herein, or that such allegations are likely to have evidentiary support after a

reasonable opportunity for further investigation and discovery.


                                                  I.
                                           NATURE OF ACTION


     1. Plaintiff brings this consumer Class Action lawsuit pursuant to the Federal Rules of

Civil Procedure 23(a), (b)(1), (b)(2), and (b)(3), applicable, and (c)(4), on behalf of himself




1
  Plaintiff Aaron Mulvey will hereinafter be referred to as “Plaintiff” or “Plaintiff Mulvey” in succeeding
  references.
2
  Defendant Vertafore Inc. will hereinafter be referred individually to as “Defendant Vertafore” in succeeding
  references.
3
  Plaintiff’s Counsel has experience involving DPPA litigation requiring research that includes open records
  requests from DMVs nationwide. On November 10, 2020, after receiving an alert concerning Defendant
  Vertafore’s “alleged” Data Event. involving the entire database of TXDMV driver licenses and motor vehicle
  registration data, an immediate investigation determined QQ Solutions Inc, formerly a “Bulk Requestor” of
  TXDMV data, a merged entity that was dissolved when purchased by Defendant Vertafore in 2015, may still
  be acting as a “Reseller,” although its contract with the TXDMV would have terminated upon its purchase.
  Since Defendant Vertafore was not cited with open records requests responses as a Bulk Requestor, litigation
  was delayed, and further investigation required. Documents related to Defendant Vertafore’s contractual status
  with the TXDMV, or lack thereof, in January 2021.

                              VERTAFORE CLASS ACTION COMPLAINT
                                            2
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                              Page 3 of 52 PageID 3

and a proposed class of similarly situated individuals, (“Class members”)4, seeking redress for

the unlawful and negligent obtainment, use, and redisclosure of millions of Texas resident’s

Personal Identifying Information (“PII”)5 and sensitive information,6 a “Data Event”7 that

reportedly included the names, addresses, dates of birth, vehicle registrations, vehicle

registration histories, and driver’s license numbers issued before February 2019 involving

27.7 million Texas residents8, in short, the entire database of the Texas Department of Motor

Vehicles,9 was compromised, reportedly the event beginning on March 11, 2020, the result of

glaring weaknesses and vulnerabilities in Defendant Vertafore’s data computing systems,

described more fully in the following sections.

   2. Specifically, on November 10, 2020, Defendant Vertafore announced publicly in a press

release10 that it was subject to one of the largest data events in Texas history, the severity


  4
    Putative Class members of the Nationwide Class and the Nationwide Subclass shall hereinafter be referred to
as “Class members” or the “Class” in succeeding references.
  5
    As used throughout this Complaint, Personal Identifying Information (“PII”) is defined as all information
exposed by the Defendant Vertafore Data Event, including all or any part or combination of name, address, birth
date, driver’s license information (any part of license number, dates of issuance or expiration), driver’s vehicle
registration, or documents with personally identifying information.
  6
    Tex. Bus. & Com. Code § 521.052 DEFINITIONS. (2) "Sensitive personal information" means, subject to
Subsection (b)(A) an individual's first name or first initial and last name in combination with any one or more of
the following items, if the name and the items are not encrypted: (ii) driver's license number or government-
issued identification number
  7
    Defendant Vertafore refers to the occurrence within its press release as a “Data Event”, not a “Data Breach”.
The National Institute of Standards and Technology defines a “data event” as any observable occurrence in a
system or network. The reason why Defendant Vertafore differentiated the reference to the occurrence will be
described more fully in the following sections.
  8
    Aravind Swaminathan, an attorney with Orrick, Herrington, & Sutcliffe, Defendant Vertafore’s Counsel,
submitted formal notice to the TXDMV on 11/10/20, first notice was a phone call on 10/16/20. The letter noted
27.7 million people, as well as 26.5 million lien holders and 45.9 million vehicle registration histories involved
in the Data Event. Copy of the letter obtained by an open records request.
  9
    Texas Department of Motor Vehicles (“TXDMV”) maintains confidential personal information for all
licensed drivers and vehicle owners in its Registration and Title System (RTS). An authorized entity may
contract with the TXDMV and receive an electronic downloadable tile containing the confidential information in
this system in totality, along with weekly updates, which keep the information current over time.
  10
     “Vertafore Statement Regarding Data Event”, (First accessed November 10, 2020), online:
https://www.vertafore.com/resources/press-releases/vertafore-statement-regarding-data-event. Defendant
Vertafore claimed that Social Security numbers or financial account information was not obtained, although 26.5
million lienholders records, information that could bear on a user’s credit worthiness, was obtained. Such was
noted because Defendant Vertafore acts as an integrated consumer reporting agency (“CRA”) that prepares and
furnishes consumer reports for credit and other purposes. As such, Defendant Vertafore Inc is both a “consumer
reporting agencies” and “nationwide reporting agencies” as defined by the Fair Credit Reporting Act (“FCRA”).

                              VERTAFORE CLASS ACTION COMPLAINT
                                            3
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                  Page 4 of 52 PageID 4

unprecedented, affecting most, if not all, of the Texas adult population. Reportedly, databases

of PII involving Texas consumers were accessed, without authorization. The public concern

being, using this information, identity thieves can then create fake identities, fraudulently

obtain loans and tax refunds, and destroy a consumer’s insurance-worthiness—the very thing

Defendant Vertafore exists to assess and report. And because some of their PII is not able to

be replaced, such as driver license and vehicle registration numbers, thieves will be able to do

so for years to come. On a scale of 1 to 10, in terms of risk to consumers, this data event was a

10.

      3. Within its press release, Defendant Vertafore stated that in mid-August 2020 it was

made aware of the “Data Event,” by a “trusted third-party,” refraining from disclosing the

identity of the third-party. During this five (5) month period,11 from the date of the breach to

the initial notice of the breach, Defendant Vertafore claims to have failed to detect the

unauthorized access of the massive amounts of data that were being exfiltrated from its

computing system, reportedly delaying notice to involved consumers for 90 days to conduct

an investigation while actively assisting law enforcement. A clarification of the actual events

will be described more fully in the following sections.

      4. This class action is brought by individuals throughout Texas whom suffered an invasion

of a legally protected interest, and were victimized by these events, in order to redress the

harm that they have suffered, and to obtain appropriate relief, risking that Defendant

Vertafore will continue to obtain, use, and re-disclose motor vehicle records in its possession.




11
      Coincidentally, during this 5-month period, Defendant Vertafore was also finalizing its purchase by Roper
     Technologies Inc. for 5.3 billion dollars, the sale reportedly occurring on August 13, 2020, (hereinafter referred
     to as the “Quiet Period”).



                                  VERTAFORE CLASS ACTION COMPLAINT
                                                4
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 5 of 52 PageID 5

                                             II.
                                           PARTIES


   5. Plaintiff Aaron Mulvey is a natural person, citizen of the State of Texas, residing in

Dallas County, Texas. Plaintiff is a licensed and registered driver in the State of Texas.

Plaintiff Mulvey’s motor vehicle records were obtained by Defendant Vertafore Inc. and

involved in the events, made the basis of this action.

   6. Defendant Vertafore, a Delaware Corporation, headquartered in Colorado, doing

business within this State during the Class Period. Defendant Vertafore can be served with

process by serving its registered agent: Corporation Service Company, 251 Little Falls Drive,

Wilmington, Delaware, 19808.

                                        III.
                              JURISDICTION AND VENUE

        1.     As set forth herein, this Court has general jurisdiction over Defendant and
original jurisdiction over Plaintiff’s claims.
        2.     This Court has subject-matter jurisdiction over this action pursuant to the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because the aggregate amount in
controversy exceeds $5,000,000, exclusive of interests and costs, there are more than 100
class members, and at least one class member is a citizen of a state different from Defendant
and is a citizen of a foreign state. The Court also has supplemental jurisdiction over the state
law claims pursuant to 28 U.S.C. § 1367 because all claims alleged herein form part of the
same case or controversy.
       3.    This Court has jurisdiction over the subject matter jurisdiction of this action
pursuant to 28 U.S.C. § 1331.
        4.    This Court has jurisdiction over Defendant, a Delaware corporation operating in
the State of Colorado, doing business in Texas.
        5.   Plaintiff Mulvey is a citizen and resident of Dallas County, Texas, and asserts
and claims on behalf of a proposed class whose members are domiciled within Texas. There
is minimal diversity of citizenship between proposed Class members and Defendant .
        6.    This court has Federal question jurisdiction as the complaint alleges violations
of the Violations of the Driver’s Privacy Protection Act, 18 U.S.C.§2721, et. seq.
       7.    Subject-matter jurisdiction exists in this Court related to this action pursuant to
28 U.S.C. § 1332. The aggregate claims of Plaintiff and the proposed Class members
exceed the sum or value of $5,000,000.00.

                          VERTAFORE CLASS ACTION COMPLAINT
                                        5
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                           Page 6 of 52 PageID 6

        8.     Venue is proper in this District, and vests jurisdiction in the State of Texas and
Federal Courts in this district, under 28 U.S.C. §1391(b) and (c) against Defendant. A
substantial portion of the events and conduct giving rise to the violations of law complained
of herein occurred within this state, and within this district because: (1) 27.7 million Texas
residents, the entire Class, reside and were harmed in the State of Texas; (2) A contract with
the Texas Motor Vehicle Department to obtain the Plaintiff and Class member’s motor
vehicle records was consummated in Texas. (3) Defendant Vertafore obtained the database of
Plaintiff and Class member’s motor vehicle records involved in the Data Event from the
Texas Motor Vehicle Department located in Texas. (4) Texas Motor Vehicle Department
personnel involved with the Texas Motor Vehicle Department contract to obtain Plaintiff and
Class member's personal information, fact witnesses, all reside in Texas; (5) Defendant
conducts substantial business in and throughout Texas; and (6) the wrongful acts alleged in
this complaint were committed largely in Texas. Thus, mandatory jurisdiction in this U.S.
District Court vests for any Class Member, wherever they reside, which occurred within
Texas.
        9.    Minimal diversity of citizenship exists in this action, providing jurisdiction as
proper in the Court, since Defendant conducted activity within this state and in this district
during the class period, and Plaintiff include citizens and residents of this state and district,
and assert claims on behalf of a proposed class whose members; thus, there is minimal
diversity of citizenship between proposed Class members and the Defendant .
       10. This is the judicial district wherein the basis of the conduct complained of herein
involving the Defendant was implemented, in whole or part. Motor vehicle motor vehicle
records were obtained from this state and used within the state and district; therefore,
evidence of conduct as alleged in this complaint is located in this judicial district.


                                                   IV.
                                          FACTUAL BACKGROUND

A. Defendant Vertafore Collects, and Rediscloses PII for its Financial Gain

           11.    Defendant Vertafore plays a central role in the modern American economy,

collecting and selling vast amounts of data about the most intricate details of consumers’

financial lives, connecting every point within the insurance distribution channel.12 The

data―names, addresses, birthdates, social security numbers, drivers’ license numbers, vehicle

registration information, and more―contains the keys that unlock a consumer’s identity,




12
      “Vertafore Honors Top Performing Insurance Agencies and Carriers at NetVU16” (Last accessed November
     19, 2020), online: https://www.vertafore.com/resources/press-releases/vertafore-honors-top-performing-
     insurance-agencies-and-carriers-netvu1.

                               VERTAFORE CLASS ACTION COMPLAINT
                                             6
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                             Page 7 of 52 PageID 7

relied upon by third parties to make major financial decisions affecting almost all Texas

consumers.

           12.    Defendant Vertafore reportedly provides a management system for data &

analytics and distribution & compliance with integrated solutions for internal operations and

information, including content management & workflow; rating & connectivity system to

connect with partners across the insurance distribution chain, and as an insurance knowledge

base. Its areas of expertise include agency and benefits management, connectivity and

rating, content management and workflow, producer lifecycle management, and policy

administration and billing.

           13.    Operating as an Insurance Software Solutions for Carriers, Agencies Brokers,

MGAs, and MGUs, Defendant Vertafore reportedly develops software for more than 20,000

Insurance agencies, some 1,000 carriers, and managing general agents.13 Defendant

Vertafore’s software involves an agency management and content management integration

system that links agency management system domain entities (such as clients, policies,

claims, vendors) to content management system content hierarchical structures (such as client

files, policy folders, claims folders, vendor files). Because the extension of insurance relies on

access to consumers’ insurance files, the insurance industry has been referred to as the

“linchpins” of the Texas financial system.

           14.    Defendant Vertafore recognized that the value of its company was inextricably

tied to its massive trove of consumer data. For that reason, Defendant Vertafore has

aggressively acquired companies with the goal of expanding into new markets and acquiring




13
     “Company Profile, Vertafore, Inc” (last accessed December 5, 2020), online: https://www.dnb.com/business-
     directory/companyprofiles.vertafore_inc.d1eb70eb5bfc5f7f00d2b395130f573f.html

                                VERTAFORE CLASS ACTION COMPLAINT
                                              7
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                          Page 8 of 52 PageID 8

proprietary data sources. One such acquisition, QQ Solutions Inc.,14 headquartered in

Deerfield Beach, FL. Defendant Vertafore became the surviving corporation of the merger,

the separate existence of the subsidiary ceasing on August 31, 2015.15

         15.   QQ Solutions Inc., reportedly a leading provider of innovative and powerful

agency management systems, offering software products that included QQCatalyst®, an

agency management technology tool that incorporated enterprise grade databases, and QQ

WebRater, reportedly, a comparative rater product to provide real-time quotes from over 150

carriers.

         16.   Defendant Vertafore’s strategy of rapid expansion by adding new companies

with additional data sources in order to increase profits came with one major caveat: an

unwillingness to make corresponding investments in training of employees about cyber-

security and data security to protect the highly sensitive information it continued to

accumulate, including ignoring the legal implications of purchasing companies that had

acquired restricted data. Defendant Vertafore’s simple strategy: Gather as much personal data

as possible and find new ways to sell it.

     B. The Texas Department of Motor Vehicles determined Defendant Vertafore was not
     an “authorized recipient” to Obtain Plaintiff and Class member’s motor vehicle
     records, pursuant to the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq.


         17.   Defendant Vertafore’s press release of November 10, 2020 refers only to a

“Data Event” which originated between March 11, 2020 and August 2020, (“Data Event II.”)

Defendant Vertafore fails to provide notice as to “Data Event I,” which involved Defendant


14
    On July 20, 2009, QuickQuote, Inc. changed its name to QQ Solutions Inc. See online:
   http://search.sunbiz.org/Inquiry/CorporationSearch/ConvertTiffToPDF?storagePath=COR%5C2009%5C0724
   %5C00166316.Tif&documentNumber=K33031, (last assessed January 6, 2021). QuickQuote Inc.had entered
   into a service contract for the purchase of Texas Motor vehicle Title and Registration (VTR) Database on
   December 23, 2004, the contract was subject to continuous automatic renewal.
15
    “Vertafore Acquires QQ Solutions (first assessed November 13, 2020), online:
   https://www.vertafore.com/resources/press-releases/vertafore-acquires-qq-solutions

                             VERTAFORE CLASS ACTION COMPLAINT
                                           8
 Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                             Page 9 of 52 PageID 9

Vertafore surreptitiously obtaining Plaintiff and Class member’s motor vehicle records from

the Texas Department of Motor Vehicles, accessing the records from the QQ Solutions Inc’s

SFTP portal, a continuous operation since 2015, an action without legal authority, violating

the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq.

        18.     The Texas Department of Motor Vehicle Department, in conjunction with the

Office of the General Counsel for the Texas Department of Motor Vehicle Department

conducted an extensive investigation16 to determine if Defendant Vertafore was an

“Authorized Recipient,” qualified to obtain, use, and re-disclose motor vehicle records. The

investigation included communications with representatives from Defendant Vertafore and

encompassed the period from September 2018 to October 2020. The investigation evidenced

Defendant Vertafore was not an authorized recipient, as such, any prior obtainment, use, or

redisclosure of the motor vehicle records would involve a violation of the Driver’s Privacy

Protection Act, 18 U.S.C. §2721 et seq., (hereinafter referred to as “DPPA”) including data

involved in “Data Event II.” The origin of such DPPA violations occurring on a continuous

basis since August 31, 2015 when Defendant Vertafore acquired QQ Solutions, Inc.17

        19.     Defendant Vertafore’s acquisition of QQ Solutions Inc. was premised upon its

business model of aggregating vast amounts of data relating to consumers from various

sources to create customer-concentric databases to facilitate its software, compiling that data

in a usable format, and selling access to that information to those interested in making



16
    Coincidentally, this investigation included the period of Defendant Vertafore’s “alleged” Data Event in March
   2020, the same month representatives of the Texas Department of Motor Vehicles were in communication with
   Defendant Vertafore representatives related to the unauthorized access to Texas motor vehicle records, these
   communications continuing past August 2020 when Defendant Vertafore claims a “Trusted” Third-Party
   advised Defendant Vertafore of the Data Event.
17
    The DPPA does not have its own statute of limitations. Consequently, 28 U.S.C. § 1658(a)’s catchall
   statute of limitations applies. Subsection 1658(a) states the following: “Except as otherwise provided by
   law, a civil action arising under an Act of Congress . . . may not be commenced later than 4 years after the
   cause of action accrues.” See; Foudy v. Miami-Dade County, 823 F.3d at 593.

                              VERTAFORE CLASS ACTION COMPLAINT
                                            9
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                          Page 10 of 52 PageID 10

insurance decisions, and other entities that use those reports to make decisions about

individuals in a range of areas. One (1) source of data that fueled QQ Solutions Inc.’s

technology, required for the actual continuous use of its software in order to maintain the

integrity of the data, was the obtainment in bulk, and on a continuous basis, of motor vehicle

records, (hereinafter referred to as “MVRs”) held by State Department of Motor Vehicles,

access and use of the data restricted by the Driver’s Privacy Protection Act, 18 U.S.C. §2721

et seq.18

        20.    Congress enacted the DPPA in order to restrict access to personal information

contained within motor vehicle records19. One of the driving forces behind passage of the DPPA

was when an obsessive fan of television star Rebecca Schaeffer that used her license plate number to

obtain her address from the DMV and then gunned her down. See 140 CONG. REC. H2,518, 2,522,

2,526 (daily ed. April 20, 1994) (statements of Reps. Moran and Goss). Through the DPPA, certain

entities' classes of data use are effectively "highly offensive" per se. Personal information,

while legally available to state departments of motor vehicles, and authorized persons and

entities, is to be held in trust by them, disclosable only for certain prescribed purposes.

Disclosure to unauthorized recipients of this data is the trust which could be violated,

subjecting persons to the risk that their data will be used against them. Further harm could

take the form of something as mundanely annoying as junk mail or as serious as identity theft,

stalking, or battery.




18
    18 U.S.C. § 2721(a)-(c). Section 2721(a) is applicable to state departments of motor vehicles. See id. §
   2721(a). Pursuant to section 2721(b), personal information may be disclosed to certain entities by a state
   department of motor vehicles. See id. § 2721(b). The Texas Motor Vehicle Records Disclosure Act (MVRDA)
   (Transportation Code, Chapter 730) was enacted by the 75th Texas Legislature, 1997, to implement the
   provisions of the federal Driver’s Privacy Protection Act (DPPA) (18 U.S.C. Chapter 123).
19
    Generally, data released by the Texas Department of Motor vehicles to “Bulk Requestors,” can include
   identification cards that are issued to minor children.

                             VERTAFORE CLASS ACTION COMPLAINT
                                           10
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                 Page 11 of 52 PageID 11

         21.    The DPPA’s general prohibition on disclosure of personal information was

subject to fourteen (14) exceptions20—the permissible purposes—which allowed for the

limited disclosure of personal information contained within motor vehicle records. The DPPA

also provided for liability for the obtain[ment], disclos[ure], or [use] of such records for

unauthorized uses- a course of action, and a body of information, that was protected from

improper access by state and federal law.21 Without remedy for its negligent use, consumer’s

security and privacy would be violated by a multitude of companies — companies they have

never heard of, companies they have no relationship with, and companies they would never

choose to trust with their motor vehicle records, let alone their PII.

         22.    QQ Solutions Inc.22 was a “Bulk Requestor” of motor vehicle records from the

Texas Department of Motor Vehicles, referencing a person or entity that obtains the entire

database, then periodic updates. The agreement23 to obtain the motor vehicle records, the

“SERVICE CONTRACT FOR THE PURCHASE OF TEXAS MOTOR VEHICLE TITLE

AND REGISTRATION (VTR) DATABASE”, included contact information, certification of

use, restrictions, obligations,24 and a Termination clause.25 While the effect of termination


20
   One of the 14 exceptions is the Insurance Exception- “For use by any insurer or insurance support organization,
   or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation
   activities, antifraud activities, rating or underwriting.
21
    The Driver’s Privacy Protection Act, 18 U.S.C. §2724(a) “sets forth the three elements giving rise to liability,
   i.e., that a defendant (1) knowingly obtained, disclosed or used personal information, (2) from a motor vehicle
   record, (3) for a purpose not permitted.” See: Taylor v. Acxiom. Corp. 612 F.3d. 325. 5th Cir. 7/14/10. 5th Cir.
22
    In 2017, the Office of the General Counsel for the TXDMV responded to an open records request concerning
   all “Bulk Requestors” of MVRs for the previous 4 years, QQ Solutions was noted within the response as a bulk
   recipient of Texas Motor Vehicle records, this FOIA response re-accessed by Plaintiff Counsel on 11/10/2020.
23
    An open records request to the TXDMV for a copy of QQ Solutions Inc’s evidenced none existed. Apparently
   QQ Solutions Inc. relied upon the continuous automatic renewal contract originally entered into on July 20,
   2009 between QuickQuote, Inc. and the TXDMV.
24
    “The Purchaser shall immediately inform the State if the privacy protected personal information is redisclosed
   in violation of the DPPAs.”
25
    “Automatic Termination. This contract will automatically terminate if the Purchaser ceases to conduct
   business, if the Purchaser substantially changes the nature of its business, if the Purchaser sells its business, if
   there is a significant change in the ownership of the Purchaser, of if the Purchaser dies. The Purchaser, its
   successor in interest, or its personal representative will immediately notify the State in writing of any change in
   status that would implicate this paragraph”. Such then required the purchaser’s successor in interest to apply
   for and execute a new contract.

                                VERTAFORE CLASS ACTION COMPLAINT
                                              11
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                             Page 12 of 52 PageID 12

permitted the Purchaser’s successor in interest to be eligible to apply for obtainment of the

MVRs, there were strict legal obligations required prior to purchasing a company which had

previously acquired the motor vehicle record database. The Purchaser’s successor would be

required to give timely notice of the planned acquisition, permit the Texas Department of

Motor Vehicles to determine if the successor had a DPPA permissible use to acquire the

database of restricted consumer data,26rule out any non-permissible uses such as direct

marketing. This would include an inquiry of RiskMatch™, one (1) of Defendant Vertafore’s

software products, and its use of the motor vehicle record database, due in part since the

patent filing claimed, “Methods are disclosed for providing leads for insurance market

participants.“27 Additional scrutiny would be also be applied by the Texas Department of

Motor Vehicles towards Defendant Vertafore since it not only acts as a “Bulk Requestor”, but

also a “Bulk Re-Seller,” of the motor vehicle records, referencing a person or entity that

obtains the entire database of motor vehicle records, and periodic updates, from State

Department of Motor Vehicles, then rediscloses such in bulk to “authorized recipients”. Once

the review was completed and approved, the parties would then need to execute a new

purchase agreement, “Form VTR-275-K.” Defendant Vertafore failed to properly comply




26
   States have a vested interested in protecting the sale of customer data when companies are purchased, reluctant
  to permit the sale of consumer data. See: “Attorney General Paxton Announces Agreement to Protect Con-
  sumer Privacy in RadioShack Case.” (last assessed January 4, 2021), online:
  https://www.texasattorneygeneral.gov/news/releases/attorney-general-paxton-announces-agreement-protect-
  consumer-privacy-radioshack-case.
27
   “Risk Match issued its 1st U.S. Patent” (last assessed January 6, 2021), U.S. Patent No: 8,666,788 B1,
  Abstract: “Methods are disclosed for providing leads for insurance market participants,” online:
  https://www.vertafore.com/resources/press-releases/riskmatch-issued-its-1st-us-patent. Use of motor vehicle
  records, obtained from the State Department of Motor Vehicles, for direct marketing is strictly prohibited by
  the DPPA.

                              VERTAFORE CLASS ACTION COMPLAINT
                                            12
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                             Page 13 of 52 PageID 13

with the legal obligations to obtain the Texas motor vehicle records, a binding contract was

never executed. 28

         23.    On information and belief, Defendant Vertafore surreptitiously obtained the

motor vehicle records for a period of about 5 years29, knowingly accessing the QQ Solutions

Inc’s designated Secure File Transfer Program (“SFTP”)30 portal to download the data files

provided by the Texas Department of Motor Vehicles to QQ Solutions Inc. Such unauthorized

obtainment, use, and re-disclosure did not occur accidentally, nor inadvertently over a short

period, but occurred knowingly over a period of many years. On September 5, 2018,

Defendant Vertafore’s Senior Vice President and General Counsel, Jayne Rothman,

(“Rothman”) sent initial notice to the Texas Department of Motor Vehicle concerning the

purchase of QQ Solutions Inc., providing details that the acquisition had occurred on June 10,

2015, with a merger of QQ Solutions Inc. with and into Defendant Vertafore on September 1,

2015. Rothman then referenced the agreement between the Texas Department of Motor

Vehicles and QQ Solution Inc.31

         24.    Defendant Vertafore’s use of the QQ Solutions Inc’s SFTP portal to obtain

motor vehicle records intended for QQ Solutions Inc. was confirmed by an email dated March



28
   On January 6, 2021, the TXDMV General Counsel office responded to an open records request, submitted on
   November 13, 2020. The request concerned all authorized “Bulk Requestors” of MVRs for the previous 4
   years. The document failed to list Defendant Vertafore.
29
   Defendant Vertafore’s acquisition of QQ Solutions was effective August 31, 2015. The Texas Department of
   Motor Vehicles terminated QQ Solutions Inc’s account was suspended on 11/27/19 and terminated on 2/11/20.
30
   Secure File Transfer Program (“SFTP”) portal is a command-line interface client program to transfer files
   using the SSH File Transfer Protocol (SFTP), which runs inside the encrypted Secure Shell connection. It
   provides an interactive interface similar to that of traditional command-line FTP clients. The Texas Department
   of Motor Vehicles used such a program to transfer motor vehicle records, requiring the Bulk Requestor to
   provide network credentialing information, including an FTP address, User ID/Login, FTP Password, and an
   Encryption Key. The Bulk Requestor was then obligated to implement safety controls, restricting specific
   personnel’s access to the SFTP in order to deter unauthorized access, to do otherwise would be negligent.
31
   Rothman’s letter indicates a knowledge of contractual issues associated with the QQ Solutions Inc’s contract
   with the Texas Department of Motor Vehicles occurring in 2018, however Defendant Vertafore continued to
   access QQ Solutions Inc’s SFTP portal to obtain Plaintiff and Class member’s motor vehicle records after this
   date, emphasis added.

                              VERTAFORE CLASS ACTION COMPLAINT
                                            13
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                            Page 14 of 52 PageID 14

6, 2020 from Dave Acker, (“Acker”) Vice President & General Manager Information

Solutions to Dilip Kanuga, (“Kanuga”) program specialist-registration services, Texas

Department of Motor Services, “We have not been receiving the data from the SFTP site for

quite a while…” An additional email from Acker to Kanuga, dated March 11, 2020 32

evidenced irregularities in the data processing process stated in part, “over the past year we

stopped getting the updates and we were told we needed to do a new contract.” Acker’s

statement evidenced that Defendant Vertafore’s knowingly obtained the motor vehicle records

from the Texas Department of Motor Vehicles, albeit accessing the QQ Solution’s SFTP

portal without authorization. Defendant Vertafore’s obtainment ceased about February 2019.33

Such statement acknowledged the period Defendant Vertafore was first placed on notice of

irregularities in being able to access motor vehicle records from the Texas Department of

Motor Vehicles, albeit unauthorized access, one (1) year before the date that Defendant

Vertafore claimed was the initial occurrence of the “Data Event,”34 and twenty-one (21)

months before Defendant Vertafore provided actual notice to Texas consumers related to this

occurrence.

        25.    On March 4, 2020, notice was provided to Defendant Vertafore concerning the

termination of QQ Solutions Inc.’s access to Texas Motor Vehicle Records, sent to Defendant

Vertafore’s Senior Vice President and General Counsel, Jayne Rothman. Defendant Vertafore

then first submitted a contract to legally obtain the motor vehicle records in bulk from the



32
    Coincidentally, the date of Acker’s email to TXDMV, March 11, 2020, the date that Defendant Vertafore first
   claimed the “Data Event” occurred, is also the date that the Texas Department of Motor Vehicles terminated
   QQ Solution’s account.
33
    Coincidentally, Defendant Vertafore’s press release concerning the data event specified that the files,
   “included driver information for license issued before February 2019.”
34
    A data breach is defined by the Texas data breach notification law as “an unauthorized acquisition of
   computerized data,” that compromises the “security, confidentiality, or integrity” of sensitive personal
   Information. Under the Texas data breach notification law, an entity must disclose any breach of system
   security, after discovering or receiving notification of the breach.

                              VERTAFORE CLASS ACTION COMPLAINT
                                            14
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                     Page 15 of 52 PageID 15

Texas Motor Vehicle Department. To date, Defendant Vertafore has not acquired a contract,

but continues to use and re-disclose the motor vehicle records previously obtained. “Incident

#00235104” was closed on March 9, 2020 by the Texas Department of Motor Vehicles, an

internal email, sent from Kanuaga to David Richards (“Richards”), Texas Department of

Motor Vehicles Associate General Counsel, provided the results of the internal investigation,

“Vertafore submitted their 275-K on 2/18/20. QQ Solution Inc’s access to Texas motor

vehicle records was suspended on November 27, 2019, effectively terminated on February 11,

2020.”

            26.     Defendant Vertafore’s press release of November 10, 2020 discussed in detail

the extent of the data accessed, and assurances that financial information had not been

accessed, “The files, which included driver information for licenses issued before February

2019, contained Texas driver license numbers, as well as names, dates of birth, addresses and

vehicle registration histories. They did not contain any Social Security numbers or financial

account information. No information misuse has been identified. No customer data nor any

other data—including partner, vendor, or other supplier data—or systems hosted for them

were impacted. Additionally, no Vertafore system vulnerabilities were identified.” Omitted

from this notice, aside from failing to quantify the amount of vehicle registration histories

accessed as 45.9 million, is mention of 26.5 million lien holder records.35

            27.     The Texas Department of Motor Vehicles requires a contract to obtain

lienholder data, titled “State of Texas Department of Motor Vehicles Electronic Lien and Title




35
      “Lienholders”, online: https://www.txdmv.gov/lienholders (last accessed January 29, 2021). The Electronic
     Lien and Title Program (ELT) is a paperless method that allows TXDMV and a financial institution or
     lienholder to exchange vehicle title information electronically. The title record is sent electronically, and the
     lienholder stores the electronic record instead of a paper certificate of title. The electronic title is created and
     held by TXDMV in the state motor vehicle database.

                                   VERTAFORE CLASS ACTION COMPLAINT
                                                 15
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                               Page 16 of 52 PageID 16

Program Service Level Agreement.”36 There is a separate contract required, from that

required to obtain the Plaintiff and Class member’s motor vehicle records from the Texas

Department of Motor Vehicles, with similar obligations.37 This agreement, in the same accord

as QQ Solutions Inc’s agreement to obtain the motor vehicle records from the Texas

Department of Motor Vehicles, is not assignable either in whole or in part, without the written

consent of the department. “Financial Institution” is the reference identifier used within the

lienholder’s contract, the “Certified Lienholder Intake,”38 requires financial institution

information, the fact a lien is present is financial information. Defendant Vertafore’s obtained

the lienholder data from accessing a SFTP portal, see Texas Department of Motor Vehicles

Electronic Lien and Title (ELT) Technical Specifications.39



     B. Defendant Vertafore Knowingly “Re-Disclosed” Plaintiff and Class member’s
        motor vehicle records, in violation of the Driver’s Privacy Protection Act, 18
        U.S.C. §2721 et seq.

         28.    Defendant Vertafore’s re-disclosed Plaintiff and Class member’s motor vehicle

records to its customers, the more than 20,000 Insurance agencies, some 1,000 carriers, and

managing general agents40, occurring over a period of almost five (5) years, and continuing to

date. This redisclosure was in violation of the Driver’s Privacy Protection Act, 18 U.S.C.



36
   “State of Texas Department of Motor Vehicles Electronic Lien and Title Program Service Level Agreement,”
   online: https://www.txdmv.gov/sites/default/files/body-files/elt_sla.pdf, (last accessed January 29, 2021).
37
    “The Financial Institution agrees that this agreement is subject to the Motor Vehicle Records Disclosure Act,
   Transportation Code, Chapter 730, and the Driver’s Privacy Protection Act, 18 U.S.C. Sec. 2721 et seq.,
   hereinafter referred to as the "Acts", that all personal and vehicle information which would be considered
   privileged under the Acts, and is contained in any information forwarded to the Financial Institution under this
   Agreement, shall not be released by the Financial Institution to any individual or entity who would not
   otherwise have access to such information under the Acts”.
38
    “Certified Lienholder Intake,” online:
   https://www.txdmv.gov/sites/default/files/form_files/Intake_Form_0.pdf, (last accessed January 29, 2021).
39
    “Texas Department of Motor Vehicles Electronic Lien and Title (ELT) Technical Specifications,” online:
   https://www.txdmv.gov/sites/default/files/body-files/elt_specifications.pdf, (last accessed January 29, 2021).
40
    “Company Profile, Vertafore, Inc” (last accessed December 5, 2020), online: https://www.dnb.com/business-
   directory/companyprofiles.vertafore_inc.d1eb70eb5bfc5f7f00d2b395130f573f.html

                               VERTAFORE CLASS ACTION COMPLAINT
                                             16
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                              Page 17 of 52 PageID 17

§2721 et seq. because Defendant Vertafore did not possess a legal right to obtain the Plaintiff

and Class member’s motor vehicle records. Additionally, permitting or otherwise authorizing

the electronic transfer of 27.7 million motor vehicle records to an unsecured external storage

server,41 acts done knowingly, a “re-disclosure” of personal information that neither the text

[of the DPPA], nor its legislative history permitted within the scope of any cited exemptions,

and also a violation of the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq. Lastly,

but most importantly, the unauthorized access to the Plaintiff and Class member’s motor

vehicle records, a redisclosure in and of itself, an occurrence acknowledged by Defendant’s

Vertafore’s press release, “three data files were inadvertently stored in an unsecured external

storage service that appears to have been accessed without authorization.”

         29.    The term “disclose” is first used in subsection (a), in the statutory prohibition on

initial disclosures, 18 U.S.C. §Section 2721(a), “shall not knowingly disclose or otherwise

make available to any person or entity personal information about any individual obtained by

the department in connection with a motor vehicle record.” In that section, the statute forbids

a state DMV from “knowingly disclos[ing] or otherwise mak[ing] available to any person or

entity” protected personal information.42 By attaching the terms “or otherwise make

available” to the term “disclose” Congress intended to regulate the entire process of access to,

and dissemination of, motor vehicle records. The statute's later use of the term “disclose,” and




41
    Storage of commercial data using on premise storage means a company’s server is hosted within their
   organization’s infrastructure and, in many cases, physically onsite. The server is controlled, administered,
   maintained, procured, etc. by the company and its in-house IT team, or an IT partner. Data and other
   information are shared between computers through their local network, while cloud storage, an external server,
   uses an outside service provider to host data. The cloud provider procures, installs and maintains all hardware,
   software, and other supporting infrastructure in its data centers, permitting access to these services to manage
   the company’s account via the internet from a PC, a web browser or a mobile app.
42
    Transportation Code, Title 7, Vehicles and Traffic, Subtitle J., Miscellaneous provisions, Motor Vehicle
   Records Disclosure Act., Section 730.003, defines "Disclose" to mean “to make available or make known
   personal information contained in a motor vehicle record about a person to another person, by any means of
   communication.”

                               VERTAFORE CLASS ACTION COMPLAINT
                                             17
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                 Page 18 of 52 PageID 18

of “redisclose,” is a short-handed reference back to subsection (a). Congress’ employed broad

language to define and regulate disclosures intended to include within the statute's reach the

kind of re-disclosure of PII that occurred here, namely, the transfer of motor vehicle records

from Defendant Vertafore to its customers, motor vehicle records not authorized to be

obtained, and Defendant Vertafore permitting, or otherwise authorizing the electronic transfer

of motor vehicle records, a redisclosure, to an unprotected external storage server.

            30.    The terms “disclose” or “re-disclose” are also not limited as to take the act of

publication of protected information outside the statute's reach because no specific recipient

was involved in the occurrence. Defendant Vertafore’s action, re-disclosing the motor vehicle

records to its customers, was an act of re-disclosure. Defendant Vertafore’s action, permitting

or otherwise authorizing the electronic transfer of motor vehicle records to an external storage

server was an act of re-disclosure, tantamount to placing it in plain view on a public

communication system, sufficient to come within the activity regulated by the statute,

regardless of whether another person viewed the information or whether Defendant Vertafore

intended it to be viewed only by its employees. The real effect of the placement of the motor

vehicle records, without security protections, within the online ecosystem was to make

available Plaintiff and Class Member’s motor vehicle records to anyone online. This

voluntary action, not knowledge of illegality or potential consequences, was sufficient to

satisfy the mens rea element of the DPPA.43

            31.    The information re-disclosed by Defendant Vertafore’s transfer of motor vehicle

records to its customers was not permissible since defendant Vertafore had obtained the motor

vehicle records in violation of the DPPA. The transfer of this data to an external storage


43
      See Pichler v. UNITE, 542 F.3d 380, 396–97 (3d Cir.2008) (discussing the term “knowingly” as it is used in
     the civil liability provisions of the DPPA and finding that knowledge of illegality or potential consequences is
     not an element).

                                  VERTAFORE CLASS ACTION COMPLAINT
                                                18
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                Page 19 of 52 PageID 19

server was not “[f]or use by any insurer or insurance support organization, or by a self-insured

entity, or its agents, employees, or contractors, in carrying out its functions with claims

investigation activities, antifraud activities, rating or underwriting, 18 U.S.C. § 2721(b)(6).

The words “[f]or use” perform a critical function in the statute and contain the necessary

limiting principle that preserves the force of the general prohibition while permitting the re-

disclosure compatible with that prohibition. Specifically, when the statutory language says

that a disclosure is authorized that language means that the actual information re-disclosed—

i.e., the re-disclosure as it existed in fact—must be information that is used for the identified

purpose. When a particular piece of disclosed information is not used to effectuate that

purpose, the exception provides no protection for the disclosing party. As such, Defendant

Vertafore’s re-disclosure, without safety protections, was not compatible with the purpose of

the exception.

            32.    The DPPA requires entities re-disclosing the motor vehicle records to have

adequate safeguards to protect access to the PII while being transferred and stored- storage, an

incidental purpose to obtaining bulk data. Defendant Vertafore was on notice that it was

obligated to protect motor vehicle records in its possession, transferring data, or storing the

data, an obligation by any means of communication.44

            33.    The legal obligations imposed upon Defendant Vertafore to ensure that motor

vehicle data that was re-disclosed would be protected from unauthorized access was required

to assure compliance with the legislative intent of the Driver’s Privacy Protection Act, 18

U.S.C. §2721 et seq., otherwise, the statute's purpose of safeguarding information for security



44
      Tex. Bus. & Com. Code § 521.052. BUSINESS DUTY TO PROTECT SENSITIVE PERSONAL
     INFORMATION. (a) A business shall implement and maintain reasonable procedures, including taking any
     appropriate corrective action, to protect from unlawful use or disclosure any sensitive personal information
     collected or maintained by the business in the regular course of business.

                                 VERTAFORE CLASS ACTION COMPLAINT
                                               19
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                              Page 20 of 52 PageID 20

and safety reasons, contained in the general prohibition against re-disclosure, would be

ignored. Defendant Vertafore could redisclose data on external storage servers without any

considerations for privacy and security, leave it open to public access, without any obligation

to protect the PII contained within the motor vehicle records, defeating the chief aim of the

statute’s privacy and security protection.

     C. Defendant Vertafore’s “Data Event” - A Failure to Implement Safety Controls

            34.    Defendant Vertafore’s Data Event was the inevitable result of a top-down policy

to prioritize growth and profits over data security, made possible because Defendant Vertafore

adopted weak cybersecurity measures that failed to protect consumer data – a symptom of

what appeared to be the low priority afforded cybersecurity by company leaders. The

technical deficiencies and weaknesses that permitted unfettered access to Defendant

Vertafore’s systems demonstrate how little priority was given to even rudimentary data

security protocols, despite Defendant Vertafore’s role as one of the largest custodians of

consumer data in the United States.

            35.    Reportedly, the Data Event occurred because sensitive data was being

"inadvertently stored in an unsecured external storage service."45 Defendant’s Vertafore’s

own admission not only further exemplifies Defendant Vertafore’s failure to secure

consumer’s data, but also evidences a failure to hire competent personnel, knowledgeable

about data transfer, storage, and security. If that computing environment itself had been

secured, rather than relying on the security mechanisms of the storage device or the perimeter

around it (or lack thereof), then access to the data essentially would be useless to anybody

trying to leverage the information. This style of data security protection, known as data-



45
     “Vertafore Statement Regarding data Event”, (First accessed November 12, 2020), online:
     https://www.vertafore.com/resources/press-releases/vertafore-statement-regarding-data-event

                                 VERTAFORE CLASS ACTION COMPLAINT
                                               20
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 21 of 52 PageID 21

centric security, includes methods such as tokenization, which replaces sensitive information

with meaningless representational tokens. The best part is that data-centric security travels

with the data, so even if it winds up in an unsecured location, as happened in the Defendant

Vertafore Data Event, consumer’s most sensitive PII would still have been protected.

       36.   Defendant Vertafore admitted within emails sent to representatives of the Texas

Motor Vehicle Department that it was obtaining motor vehicle records in bulk, using the QQ

Solutions Inc’s SFTP, the data provided by the Texas Department of Motor Vehicles sent to a

designated server, presumably an external storage server, used generally when storing large

amounts of data such as in millions of motor vehicle records. The best security practices for

enterprise-class external storage centers include data encryption and authentication.

Authentication protects data by ensuring external storage resources are only available to

authorized users and trusted networks. Encryption secures data at rest on the external storage

server itself and end-to-end as data is transmitted between external storage and the computer

system or mobile device accessing that information. Failure to provide these best security

practices, not authenticating the network, encrypting the data, nor controlling unauthorized

access to the computing systems, in and of itself negligent acts, exposes the data to

individuals with nefarious purposes.

       37.   Defendant Vertafore publicly marketed its management system to the insurance

industry as means to provide data security, warning that audit trails could track events,

including login activity, and that it was imperative that data be secured. Defendant Vertafore,

reportedly aware of the risks and techniques used by cyber-criminals, failed to implement

policy protocols to monitor unauthorized activity inside its own network. Emphasizing within

its marketing materials “Your data is one of your most important assets – so it’s imperative




                          VERTAFORE CLASS ACTION COMPLAINT
                                        21
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                 Page 22 of 52 PageID 22

you secure it” 46. Defendant Vertafore sought to assure customers that its data was protected

from unauthorized access; however, Defendant Vertafore failed to satisfy the enormous

responsibility required to protect the data it collected, nor fulfill its public assurances to

protect Texans’ confidential information. Instead, with continuing and absolute disregard for

the privacy and security of 27.7 million Texas consumers, PII was exposed to third parties

through lax and non-existent data security policies and protocols.

         38.     In addition to lacking the necessary safeguards to secure its most valuable

“core” data, motor vehicle records, Defendant Vertafore did not have adequate monitoring

systems and controls in place to detect the unauthorized infiltration after it occurred,

defending however within its press release its safety protocols by claiming no system

vulnerabilities were identified, but in actuality, its system’s infrastructure was compromised.

Indeed, Defendant Vertafore Inc., like any company its size storing valuable data, should have

had robust protections in place to detect and terminate a successful intrusion long before

access and exfiltration could expand to tens of millions of consumer files. Unfortunately,

Defendant Vertafore did not have these necessary data security protections in place prior to

March 2020,47 reportedly the initial period the Data Event originated, thereby permitting

unauthorized parties the ability to covertly access and infiltrate the sensitive personal

information of approximately 27.7 million Texas consumers.

         39.     By its own admission, stated within Defendant Vertafore’s press release,

Defendant Vertafore’s computing systems were accessible on March 11, 2020, but it was not



46
   “Sagitta, powered by Vertafore”, (last accessed November 20, 2020), online:
  https://www.vertafore.com/sites/default/files/files/2017-11/Sagitta-DataSheet 3.pdf
47
   Companies such as Defendant Vertafore that hold large amounts of sensitive data should have multiple layers
  of cybersecurity, including (1) frequently updated tools to prevent criminals from breaching their systems; (2)
  controls that limit criminals’ ability to move throughout their systems in the event of an initial breach; (3)
  restrictions on criminals’ ability to access sensitive data in the event of an initial breach; and (4) procedures to
  monitor and log all unauthorized access in order to stop the intrusion as quickly as possible.

                                VERTAFORE CLASS ACTION COMPLAINT
                                              22
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                               Page 23 of 52 PageID 23

until August 2020, well over five (5) months later, that Defendant Vertafore was made aware

of the Data Event, evidencing further its lack of security protections. Compounding this

failure, Defendant Vertafore Inc’s failed to even discover its own Data Event, the discovery

reportedly discovered by a “trusted third-party’.

         40.    Defendant Vertafore is negligent by the redisclosure of Plaintiff and Class

members’ motor vehicle records to an unsecured external storage server, whether the server

was a Cloud Provider, on the Defendant Vertafore’s premise, or even on QQ Solution Inc.’s

premise.48 The Texas Department of Motor Vehicles sent motor vehicle records to Defendant

Vertafore via FTP,49 the process encrypted to control “packet-sniffing”50 Acker’s email of

March 6, 2020 noted, “We have not been receiving the data from the SFTP site…” an

indication that the files were "received" by an FTP server behind a corporate firewall then

transferred to a STFP server for corporate use. The transfer of data via STFP requires an

information security program with multiple existing safeguards, encryption protocols, and

related policies that were designed to manage and restrict access. Defendant Vertafore’s press

release noted though that “someone” had transferred files to on “an unsecured external storage

server,” indicating that the transfer did not involve a SFTP transfer; moreover, access to the

file to begin the transfer required access to the corporate database.


48
    On-premises storage means a company’s server is hosted within their organization’s infrastructure and, in
   many cases, physically onsite. The server is controlled, administered, maintained, procured, etc. by the
   company and its in-house IT team, or an IT partner. Data and other information are shared between computers
   through their local network, while cloud storage uses an outside service provider to host data. The cloud
   provider procures, installs and maintains all hardware, software, and other supporting infrastructure in its data
   centers, permitting access to these services to manage the company’s account via the internet from a PC, a
   web browser or a mobile app.
49
    File Transfer Protocol (FTP) is a standard network protocol used for the transfer of computer files from a
   server to a client on a computer network. The Texas Department of Motor Vehicle sends motor vehicle record
   data to Bulk Requestors via FTP, pursuant to the “SERVICE CONTRACT FOR THE PURCHASE OF
   TEXAS MOTOR VEHICLE TITLE AND REGISTRATION (VTR) DATABASE,” and confirmed by a Texas
   Department of Motor Vehicles’ Associate General Counsel in response to an open records request, “our weekly
   updates are provided via FTP.” the response dated May 8, 2018.
50
    “Packet Sniffer,” also referred to as a network analyzer, can intercept FTP packets in transit and extract data.
   See: Valentine, et al. v. NebuAd, Inc., No. 3:08-cv-05113, privacy litigation explaining packet sniffing.

                               VERTAFORE CLASS ACTION COMPLAINT
                                             23
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 24 of 52 PageID 24

       41.   Defendant Vertafore had a continuing obligation to comply with all federal and

state laws, regulations, and security standards as enacted or revised over time, regarding Data

Security, electronic data interchange, and restricted Permissible Uses of Plaintiff and Class

member’s motor vehicle records. Defendant Vertafore failed in this endeavor. This lack of

basic safeguards on Defendant Vertafore’s system and the company’s failure to implement

even minimal, industry-standard practices further highlights the glaring lack of care exercised

by Defendant Vertafore in protecting its massive trove of consumer data. Clearly

cybersecurity was not a priority at Defendant Vertafore ―even after warnings within the

insurance industry it should have put Defendant Vertafore on notice that the data it was

entrusted to safeguard was extremely vulnerable, likely the target of identity thieves. Given

the amount of personal and sensitive data it compiles and stores, Defendant Vertafore was

well aware it was a target, but nonetheless refused to implement best practices relating to data

security—as demonstrated by its lack of security protections.

  D. Defendant Vertafore’s Delayed Public Notice-A Botched Response

       42.   Defendant Vertafore failed to notify Texas residents about the unauthorized

access to Plaintiff and Class member’s motor vehicle records in a timely manner. The public

release on November 10, 2020, portrayed in the media as a “Data Breach,” not as a data event,

failed to discuss the totality of the unauthorized access to Texas residents’ motor vehicle

records, instead diverting attention to give notice only on the occurrence which began on

March 11, 2020. In actuality, a “Data Breach” did occur, and it started in 2015, Plaintiff and

Class members’ privacy protected information being accessed by unauthorized parties for

many years, namely, by Defendant Vertafore.

       43.    Defendant Vertafore had a duty to advise the Texas Department of Motor

Vehicles in August 2015 about its proposed purchase of QQ Solutions which involved the


                          VERTAFORE CLASS ACTION COMPLAINT
                                        24
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                              Page 25 of 52 PageID 25

acquisition of a confidential database; moreover, enter a contract with the Texas Department

of Motor Vehicles to obtain access to the motor vehicle record database. Defendant Vertafore

failed to provide notice to Plaintiff and Class members concerning its unauthorized use of

Plaintiff and Class member’s motor vehicle records since 2015. Such acts are a violation of

the Motor Vehicle Records Disclosure Act. Section 730.013, the state Driver Privacy

Protection Act, 51 and the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq. Defendant

Vertafore’s failure to do so, while continuing to obtain, use, and redisclose the Texas motor

vehicle record database was not an errant clerical error, nor the result of mismanagement by

mid-level administrative personnel in the IT department, it was a top-down policy.

            44.    In February 2019, Defendant Vertafore reportedly first became aware of

possible irregularities with accessing the database of motor vehicle records provided by the

Texas Department of Motor Vehicles, albeit, an unauthorized access, failing at that time to

provide notice to the Texas Department of Motor Vehicles about the irregularities. Since the

Texas Department of Motor Vehicles had not ceased transferal of the database to QQ

Solutions Inc., Acker’s March 2020 emails indicate a possible third-party compromise

beginning as early as February 2019. Defendant Vertafore failed to provide adequate notice to

the Texas Department of Motor Vehicles, and the public, in March 2020.

            45.    From November 2019 until March 2020, representatives of Defendant Vertafore

had an extensive exchange of emails with representatives of the Texas Department of Motor

Vehicles related to its inability to access the motor vehicle record database, the access

restricted, not due to a third-party compromise, but restricted by the Texas Department of



51
     Transportation Code, Title 7, Vehicles and Traffic, Subtitle J., Miscellaneous provisions, Motor Vehicle
     Records Disclosure Act. Section 730.013, Section D, “Resale and Re-disclosure” obligates the purchaser to
     “immediately inform the State if the privacy protected personal information provided to the Purchaser is
     disclosed in violation of the DPPAs.

                                 VERTAFORE CLASS ACTION COMPLAINT
                                               25
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 26 of 52 PageID 26

Motor Vehicles. Defendant Vertafore’s representatives being advised repeatedly that their

company did not have a contract to obtain, use, or redisclose motor vehicle records from the

Texas Department of Motor Vehicle. The actual dilemma, Defendant Vertafore had been

doing so for almost 5 years.

       46.   On August 13, 2020, Roper Technologies, Inc. acquired Defendant Vertafore,

and in mid-August 2020, Defendant Vertafore is first warned about suspicious network traffic

from a “trusted third-party,” yet Defendant Vertafore will delay public notice until November

10, 2020 via a press release published on the company’s website. Defendant Vertafore’s

public notice, best described as cryptic and enigmatic, is vague: “Although that firm did not

find any evidence, to be considerate of all Texas driver license recipients and out of an

abundance of caution, Defendant Vertafore is offering them one year of free insurance

monitoring and identity restoration services in recognition that these services offer valuable

protection in other contexts beyond this event,” and misleading claiming only three (3) data

files had been compromised, omitting the previous five (5) years of compromise.

       47.   The notice, delayed in part, because Defendant Vertafore spent time re-building

the trust of its customers for retention purposes – failing to be concerned with how consumers

would be affected: “No customer data nor any other data—including partner, vendor, or

other supplier data—or systems hosted for them were impacted”. And while Defendant

Vertafore stated publicly that data was “accessed,” qualifying its comment as: “appears to

have been accessed,” the company refused to confirm that the data was exfiltrated – stolen –

from their systems and downloaded by the criminals. By doing so, Defendant Vertafore was

more focused on using the Data Event as a profitmaking opportunity for the company to

defend its services, attempting to reassure its insurance customers about its data security,

while withholding notice to affected consumers that would have permitted redress. Defendant


                          VERTAFORE CLASS ACTION COMPLAINT
                                        26
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                              Page 27 of 52 PageID 27

Vertafore intentionally failed to convey the seriousness of the Data Event, distorting the

actual events, an effort to minimize the extent of the Data Event, seeking to control a PR

nightmare. Defendant Vertafore’s method of post-breach announcement was also inadequate,

failing to provide notice to all potential parties affected by the Data Event. In possession of

contact information of all affected Texas residents, data contained within its database,

Defendant Vertafore could have provided direct notice by mail, choosing instead to merely

post notice of the Data Event on its website page that few, if any, affected Texas residents had

knowledge of, nor would have notice to access the site.

         48.    Defendant Vertafore reportedly informed the Texas Attorney General, Texas

Department of Public Safety, Texas Department of Motor Vehicles and U.S. Federal law

enforcement, FBI, and the U.S. Attorney’s office, about the Data Event; however, initial

notice to the Texas Department of Motor Vehicles didn’t occur until sixty (60) days after first

being advised of the data Event52, although obligated by Transportation Code, Title 7,

Vehicles and Traffic, Subtitle J., Miscellaneous provisions, Motor Vehicle Records

Disclosure Act. Section 730.013, Section D, “Resale and Re-disclosure,” Transportation

Code, Chapter 730, the state Driver Privacy Protection Act, Tex. Bus. & Com. Code §

521.053(b), (d)), Texas Identity Theft Enforcement and Protection Act53., and the Driver’s

Privacy Protection Act, 18 U.S.C. §2721 et seq.



 52
     Defendant Vertafore’s Counsel noted, within a November 10, 2020 letter to Tracey Beaver, General
Counsel, Texas Department of Motor Vehicles, that the first call to the Texas Department of Motor Vehicles
(“DMV”) concerning the Data Event occurred October 16, 2020, a delay of 60 days, formal notice provided by
the November 10, 2020 letter, a delay of ninety (90) days. Additionally, this letter notes that on October 16, 2020
the FBI and the U.S. Attorney’s office requested that Vertafore delay providing notice until November 9, 2020.
because that notice would compromise an ongoing investigation. The date law enforcement was first contacted
by Defendant Vertafore regarding the Data Event, not provided in this letter.
  53
     Texas Identity Theft Enforcement and Protection Act., effective January 1, 2021, breach notices must now be
made to affected individuals and the Texas Attorney General within 60 days following the determination that a
breach of system security had occurred.



                               VERTAFORE CLASS ACTION COMPLAINT
                                             27
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                                Page 28 of 52 PageID 28

            49.    While Defendant Vertafore was reportedly requested by law enforcement to

temporarily delay notice in order to conduct a criminal investigation, discovery shall be

required to determine the actual date Defendant Vertafore first notified law enforcement

concerning the Data Event, a 90 days delay appears excessive, a period inclined to skepticism,

since it is an inordinate amount of time required for law enforcement to implement a

preliminary investigation, knowing 27.7 million people are at risk. Defendant Vertafore was

negligent in providing adequate notice to consumers in a timely fashion. By waiting an

inordinate period, consumers were deprived of an opportunity to take immediate

precautionary measures to protect themselves from identity theft and fraud.

     E. Defendant Vertafore’s Business Practices Harmed Plaintiff and Class members

            50.    As a result of the Defendant Vertafore’s business practices, Plaintiff and the

Class have been harmed in several ways: (i) Defendant Vertafore knowingly obtained, used,

and redisclosed Plaintiff and Class members’ personal information contained within motor

vehicle records obtained from the Texas Department of Motor Vehicles without authorization,

(“Data Event I”); (ii) Defendant Vertafore knowingly redisclosed Plaintiff and Class

members’ personal information contained within motor vehicle records obtained from the

Texas Department of Motor Vehicles without authorization,(“Data Event II”); (iii) Plaintiff

and Class members now know or should know that their PII was improperly accessed, and are

concerned that it will be put up for sale on the dark web for purchase by malicious actors54;




54
      A cyber black market exists in which criminals openly post and sell stolen information, and other Personal
     Information on Internet websites. Reportedly, stolen data may be held for up to a year or more before being
     used to commit identity theft. Further, once stolen data have been sold or posted on the Web, fraudulent use of
     that information may continue for years. The unauthorized disclosure of Vehicle Registration Numbers can be
     particularly damaging because Vehicle Registration Numbers cannot be replaced.

                                 VERTAFORE CLASS ACTION COMPLAINT
                                               28
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                               Page 29 of 52 PageID 29

(iv) Plaintiff and Class members face an imminent and ongoing risk involving security55,

identity theft, and similar cybercrimes; (v) Plaintiff and Class members have expended and

will continue to expend time and money to protect against cybercrimes; (vi) Plaintiff and

Class members have lost property value in their personal identifying information; and (vii)

Plaintiff and Class members did not receive the benefit of data privacy when they provided

personal information to the Texas Department of Motor Vehicles due to Defendant

Vertafore’s actions.56 Plaintiff and Class members will suffer such harm for many years to

come.57

         51.    Defendant Vertafore’s activities occurred throughout the State of Texas,

knowingly obtaining the motor vehicle records of Plaintiff and the Class members from the

Texas Motor Vehicle Department, accessing the QQ Solutions Inc/s SFTP portal- a course of

action that was unauthorized, and a body of information that is protected from access and

disclosure by federal law. These activities, “Data Event I”, are undisputed by Defendant

Vertafore’s own admission. The heightened privacy and safety concerns generated by the

obtain[ment], disclos[ure], or [use] of such records, without authorization, is apparent in U.S.

law, creating restrictive consent standards. Plaintiff and the Class members have a relevant


55
   The DPPA prohibits disclosure of personal data to prevent injury before the fact. It would be odd for the court
   to require that a person whose information was unlawfully disclosed await such a grim result as what occurred
   to Actress Schaeffer before suing, to do otherwise would require the person wait until killed before their estate
   brought a case.
56
    Plaintiff and Class members had a legitimate expectation that the information would remain confidential while
   in the state's possession." See: https://www.leagle.com/decision/infdco20140512e10.
57
    Plaintiff and Class members will face a risk of injury due to the Data Event for years to come. Malicious
   actors often wait months or years to use the personal information obtained in Data Event, as victims often
   become complacent and less diligent in monitoring their accounts after a significant period has passed. These
   bad actors will also re-use stolen personal information, meaning individuals can be the victim of several
   cybercrimes stemming from a single Data Event. Finally, there is often significant lag time between when a
   person suffers harm due to theft of their PII and when they discover the harm. For example, victims often do
   not know that certain accounts have been opened in their name until contacted by collections agencies. Plaintiff
   and Class members will therefore need to continuously monitor their accounts for years to ensure their PII
   obtained in the Data Event is not used to harm them.



                               VERTAFORE CLASS ACTION COMPLAINT
                                             29
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 30 of 52 PageID 30

interest as individuals to control information contained within motor vehicle records

concerning their person, the relevant harm if not protected, an invasion of their privacy. This

intangible harm has a close relationship to a harm that traditionally provided a basis for suit in

the Anglo-American legal system. In enacting the Driver’s Privacy Protection Act, 18 U.S.C.

§2721 et seq., Congress recognized the potential harm to privacy from the unauthorized

access to drivers' personal information. This intangible harm associated with the violation of

the DPPA's substantive protections is consonant with the common law tradition of lawsuits

for invasion of privacy. Without remedy, Plaintiff’ and Class members will continue to be

violated by Defendant Vertafore.

       52.    Defendant Vertafore engaged in widespread commercial usage, knowingly

using Plaintiff’ and the Class Members’ motor vehicle records, for its own benefit, without

Plaintiff’ and Class Members’ knowledge, authorization, or consent, nor that of the Texas

Department of Motor Vehicles. Defendant Vertafore used its software to create databases of

Personal Information, derived in whole or part, from data contained in the motor vehicle

records, data afforded special attention due to the consequences that may flow from its re-

disclosure. Further, through its practices, Defendant was able to raise its profile with many

companies, enabling Defendant to attract business, increase its prospective revenue, secure

investment funding, and thereby profit from its conduct described herein.

       53.    Defendant Vertafore then knowingly re-disclosed Plaintiff and Class member’s

motor vehicle records within its software, knowingly redisclosing that data to more than

20,000 Insurance agencies, some 1,000 carriers, and managing general agents. Defendant

Vertafore redisclosed Plaintiff and Class member’s Personal Identifying Information within

the agency management and content management integration system that links agency

management system domain entities (such as clients, policies, claims, vendors) to content


                          VERTAFORE CLASS ACTION COMPLAINT
                                        30
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 31 of 52 PageID 31

management system. Such conduct constitutes a highly offensive and dangerous invasion of

Plaintiff’ and the Class Members’ privacy.

       54.      Defendant Vertafore knowingly re-disclosed Plaintiff and Class members’

motor vehicle records to an unsecured external storage server, “Date Event II,” Acker’s email

of March 6, 2020 noted, “We have not been receiving the data from the SFTP site…” an

indication that the files were "received" by an FTP server behind a corporate firewall then

transferred to a STFP server for corporate use. The transfer of data via STFP requires an

information security program with multiple existing safeguards, encryption protocols,

designed to manage and restrict access. Defendant Vertafore’s press release noted “human

error”, indicating that a representative of Defendant Vertafore was involved, accessing the

database to transfer the data to the unsecured external storage server, this action was a

redisclosure.

       55.      Defendant Vertafore knowingly re-disclosed Plaintiff and Class members’

motor vehicle records to unauthorized persons by redisclosing data on external storage servers

without any considerations for security, leaving it open to public access. Defendant

Vertafore’s action, permitting or otherwise authorizing the electronic transfer of motor vehicle

records to an external storage server without adequate security protocols consistent with law

and industry standards to protect consumers’ Personal Information was an act of re-disclosure,

tantamount to placing it in plain view on a public communication system, sufficient to come

within the activity regulated by the statute, regardless of whether another person viewed the

information.

       56.      Defendant Vertafore offered one (1) year of free credit monitoring and identity

restoration services to Texas driver license recipients within its press release, providing a link




                            VERTAFORE CLASS ACTION COMPLAINT
                                          31
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                             Page 32 of 52 PageID 32

to a website,58 an inadequate remedy. Contrary to the promises, the service fails to indicate

whether information has been impacted—instead, it advises consumers that they “may” or

“may not” have been compromised. This service, offered for only one (1) year, requires

consumers to purchase the services after the expiration of the offer, a significant cost.59

         57.    Plaintiff and Class members face an imminent and ongoing risk of security,

identity theft, including Synthetic ID theft60, and similar cybercrimes, the victim of targeting

for personal identifying information contained within motor vehicle records, used for

nefarious purposes. The risk of identity theft to Plaintiff and Class members is imminent and

ongoing because their Vehicle Identification Numbers (VIN) were obtained. The VIN is like a

vehicle's Social Security number: it makes that vehicle unique against others of the same

make and model. Thieves can use a single VIN to register dozens of vehicles. Unfortunately,

consumers will not know this has happened unless they need to use the number; for example,

if they move to another state or change insurance. Plaintiff Class member’s driver's license

numbers, aggregated with vehicle registration numbers, is data on file with places of

employment, banks, stores, doctor's office, government agencies, and other entities. Having

access to that one number, let alone both, can provide an identity thief with several pieces of

information to commit fraud.




58
    “Vertafore Data Event,” online: https://vertafore.kroll.com/ (First accessed November 10, 2020).
59
    “Most companies charge a $500 to a $1000 to get started and a monthly fee of $59-$120 starting the following
   month,” remarks of Brad Young, a credit monitoring & credit repair expert from Texas discussing the
   significant costs of credit monitoring, online:
   https://landmarkcredit.com/faq/#1443755370403-827684dc-626c. (last accessed January 29, 2021).
60
    Synthetic identity theft is reportedly the "fastest growing type of ID fraud," representing 80-to-85% of all
   current identity fraud, according to the U.S. Federal Trade Commission. Synthetic ID fraud artists merge real
   and fake personal consumer data to create a fresh identity, which they can use to commit financial fraud. For
   instance, synthetic fraudsters can steal a driver’s license or vehicle registration number and create a new
   identity by merging those numbers with a different—but real—name, address and phone number. Once that
   task is accomplished, synthetic identity thieves can apply for and get credit cards, mobile devices, and other
   credit accounts.

                              VERTAFORE CLASS ACTION COMPLAINT
                                            32
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                             Page 33 of 52 PageID 33

          58.   “We are also not aware of any way this information could be used to commit

fraud,” a statement issued by a representative of Defendant Vertafore to Dave Lieber,

(“Lieber”)61 an investigative reporter, in October 2020,62 after he confronted the company

about known identity theft involving Texas Driver licenses, linked to Defendant Vertafore,

reported to him by members of his “Watchdog” group as early as September 2020:

     “When I informed them later that they were right, Perry said, “Well, well. My reaction
     is I’m not the least bit surprised. No wonder I had no idea about it until I was alerted
     to it being on the dark web. I knew eventually you’d find out something because when I
     called the police to report it, and they told me five or six other people had called the
     same day about the same thing, I knew that’s not just a coincidence.”


          59.   Defendant Vertafore has admitted that unauthorized third parties have accessed

Plaintiff and Class member’s PII. The targeting of Plaintiff and Class member’s personal

information contained within motor vehicle records, obtained from the Texas Department of

Motor Vehicle Department for the purpose of misuse in cyberattacks, along with the fact that

the identity theft has occurred makes the threatened injuries, “sufficiently imminent,” a

substantial and imminent risk involving the reasonable likelihood that their PII would be the

subject of use.




61
    Dave Lieber is an award-winning investigative journalist for the Dallas Morning News, founder of the
   “Watchdog Nation,” https://watchdognation.com/, a consumer protection group that investigates scams and
   fraud by corporations, author of 8 books, and a playwright: https://amonplay.com/.
62
    “The Watchdog: Your Texas driver’s license, vehicle information and lien holder were stolen in a huge data
   theft,” online: https://dentonrc.com/news/the_watchdog/the-watchdog-your-texas-driver-s-license-vehicle-
   information-and-lien-holder-were-stolen-in/article_550fff85-0b5b-5989-8ad2-23c2f2c73fba.html, (last
   accessed January 20, 2021).


                              VERTAFORE CLASS ACTION COMPLAINT
                                            33
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 34 of 52 PageID 34

                                            VIII.
                                     CLASS ALLEGATIONS


       60.    Pursuant to Federal Rules of Civil Procedure 23(a), (b)(1), (b)(2), and (b)(3),

applicable, Plaintiff brings this action on behalf of himself and a proposed class of similarly

situated individuals. Plaintiff seeks certification of the following nationwide class (the

“Nationwide Class,” or the “Nationwide Subclass” (the “Classes”):

                                    NATIONWIDE CLASS

  All natural persons nationwide who, on or after, four (4) years prior to the date
  of this filed complaint, through the final disposition of this or any related actions
  (the Nationwide “Class Period”), had Defendant Vertafore obtain their motor
  vehicle records from the Texas Department of Motor Vehicles, to use and re-
  disclose, without authorization, and seek liquidated damages in the amount of
  $2500 each, pursuant to 18 U.S.C. §2724(b)(1) et seq.


                                  NATIONWIDE SUBCLASS

  All natural persons nationwide who, prior to the date of this filed complaint,
  through the final disposition of this or any related actions (the Nationwide
  Subclass “Class Period”), whose Personal Information was compromised as a
  result of the Data Event announced by Defendant Vertafore on or about
  November 10, 2020, as identified by Defendant Vertafore’s records relating to
  that Data Event.


       61.    Plaintiff reserves the right to revise these definitions of the classes based on

facts they learn as litigation progresses.

       62.    Excluded from the class are the Defendant, its employees, officers, directors,

agent, legal representatives, heirs, assigns, successors, individual or corporate entities acting

within a partnership, joint venture, trust, association, union, subsidiaries, whether wholly or

partially owned, divisions, whether incorporated or not, affiliates, branches, joint ventures,

franchises, operations under assumed names, websites, and entities over which Defendant

exercises supervision or control, or group of individuals associated in fact, although not a


                           VERTAFORE CLASS ACTION COMPLAINT
                                         34
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 35 of 52 PageID 35

legal entity, or other legal entity, in addition to Plaintiff’s legal counsel, employees, and his

immediate family, the judicial officers and his immediate family, and associated court staff

assigned to this case, and all persons within the third degree of consanguinity, to any such

persons.

       63.    Certification of a class under Fed. R. Civ. P. 23 is appropriate because Plaintiff

and the putative Class members have satisfied Federal Rules of Civil Procedure 23(a), (b)(1),

(b)(2), and (b)(3), questions of law and fact that are common to the Class that predominate

over any questions affecting only individual members of the Class, and a class action is

superior to all other available methods for fair and efficient adjudication of this controversy in

fact, the wrongs suffered and remedies sought by Plaintiff and the other members of the Class

are premised upon the same evidence.

       64.    Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous and geographically dispersed that individual joinder of all Class

members is impracticable. Plaintiff is informed and believes—based upon Defendant

Vertafore’s press releases— that there are approximately 27,7 million class members. Those

individuals’ names and addresses identified in the Class definition are identifiable from the

information and records in the custody of the Defendant and the State Motor Vehicle

Department which provided motor vehicle records to Defendant, and Class members may be

notified of the pendency of this action by recognized, Court-approved notice dissemination

methods.

       65.    Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). As to the Class, this action involves common questions of law and fact, which

predominate over any questions affecting individual Class members, including:




                          VERTAFORE CLASS ACTION COMPLAINT
                                        35
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21              Page 36 of 52 PageID 36

    1. whether Defendant Vertafore obtained, used, and re-disclosed Plaintiff and
       Class member’s personal information contained within motor vehicle records
       obtained from the Texas Department of Motor Vehicles,

    2. whether Defendant Vertafore acted knowingly when it obtained, used, and re-
       disclosed Plaintiff and Class member’s personal information contained within
       motor vehicle records obtained from the Texas Department of Motor
       Vehicles; pursuant to a contract between QQ Solutions Inc. and the Texas
       department of Motor Vehicles,


    3. whether Defendant Vertafore had a DPPA permissible use to obtain, use, and
       re-disclose, Plaintiff and Class member’s personal information contained
       within motor vehicle records obtained from the Texas Department of Motor
       Vehicles,


    4. whether Defendant Vertafore’s electronic transfer of 27.7 million motor
       vehicle records to an unsecured external storage server, without adequate
       security protections, was a knowing “re-disclosure” of personal information,


    5. whether Defendant Vertafore’s conduct described herein violates the Driver’s
       Privacy Protection Act, 18 U.S.C. §2721,


    6. Whether Defendant Vertafore possessed a legal duty to properly design,
       adopt, implement, control, manage and monitor its data security processes,
       control, policies, procedures, and/or protocols, complying with industry
       standards, to protect Plaintiff and Class member’s Personal Information
       contained within motor vehicle records obtained from the Texas Department
       of Motor Vehicles from a Data Event; and if so, whether Defendant Vertafore
       negligently failed in this obligation,


    7. Whether Defendant Vertafore’s breach of a legal duty caused its computing
       systems to be compromised, resulting in the loss and/or potential loss of
       Plaintiff and Class member’s Personal Information contained within motor
       vehicle records obtained from the Texas Department of Motor Vehicles,


    8. Whether Defendant Vertafore possessed a legal duty to timely and adequately
       investigate the Data Event, take reasonable remedial actions in response to the
       Data Event, and inform Plaintiff and Class members of the Data Event; and if
       so, whether Defendant Vertafore negligently failed in this obligation,




                       VERTAFORE CLASS ACTION COMPLAINT
                                     36
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 37 of 52 PageID 37

       9. the nature, and extent of Plaintiff’ and Class members damages,


       10. the nature, and extent of all statutory penalties, including liquidated damages
           of $2500.00, and/or damages for which Defendant Vertafore is liable for, and
           legally obligated to, Plaintiff and Class members,


       11. whether Plaintiff and Class members are entitled to appropriate injunctive
           relief against Defendant Vertafore; and


       12. whether punitive damages are appropriate.


        66.   Typicality: Federal Rule of Civil Procedure 23(a)(3). As to the Classes,

Plaintiff’ claims are typical of other Class members’ claims because Plaintiff and Class

members were subjected to the same allegedly unlawful conduct and damaged in the same

way.

        67.   Adequacy of Representation: Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate class representative because his interests do not conflict with the

interests of Class members who he seeks to represent, Plaintiff has retained counsel

competent and experienced in complex class action litigation, including numerous Driver

Privacy Protection Act Class Actions filed in Federal Courts, and Plaintiff intend to prosecute

this action vigorously. The Class members’ interests will be fairly and adequately protected

by Plaintiff and his counsel.

        68.   Declaratory and Injunctive Relief: Federal Rule of Civil Procedure

23(b)(2). Defendant Vertafore’s conduct, as complained of herein, is generally applicable to

the Classes, thereby making appropriate final injunctive relief or corresponding declaratory

relief with respect to the Classes as a whole. The prosecution of separate actions by individual

Class members would create a risk of inconsistent or varying adjudications with respect to

individual Class members that would establish incompatible standards of conduct for


                          VERTAFORE CLASS ACTION COMPLAINT
                                        37
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 38 of 52 PageID 38

Defendant Vertafore. Such individual actions would create a risk of adjudications that would

be dispositive of the interests of other Class members and impair their interests. Defendant

Vertafore has acted and/or refused to act on grounds generally applicable to the Classes,

making final injunctive relief or corresponding declaratory relief appropriate.

        69.   Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management of

this class action. The damages or other financial detriment suffered by Plaintiff and Class

members are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Defendant Vertafore, so it would be impracticable for

Class members to individually seek redress for Defendant Vertafore’s wrongful conduct.

Even if Class members could afford litigation, the court system could not. Individualized

litigation creates a potential for inconsistent or contradictory judgments and increases the

delay and expense to all parties and the court system. By contrast, the class action device

presents far fewer management difficulties and provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court.

                                     CAUSES OF ACTION
                                  FIRST CAUSE OF ACTION
        Violations of the Driver’s Privacy Protection Act, § 18 U.S.C. § 2721. et. seq.
     (On Behalf of the Plaintiff and members of the proposed Nationwide Class and
                        Nationwide Subclass against Defendant.)

        70.   Plaintiff realleges, and incorporates by reference, all preceding allegations as if

fully set forth herein.

        71.   As set forth herein, Defendant violated the Driver’s Privacy Protection Act, 18

U.S.C. § 2721. et. seq. by engaging in the acts alleged in this complaint.


                          VERTAFORE CLASS ACTION COMPLAINT
                                        38
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 39 of 52 PageID 39

       72.   Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq., “Prohibition on

release and use of certain personal information from State motor vehicle records”, regulates

persons or entities’ obtainment and re-disclosure of personal information gathered by State

Departments of Motor Vehicles. Driver’s Privacy Protection Act creates a private cause of

action for a “person” whose personal information was knowingly obtained, disclosed, or used,

from a motor vehicle report, “for a purpose not permitted under this chapter,” 18 U.S.C. §

2724(a).

       73.   Driver’s Privacy Protection Act regulates representations made to State

Department of Motor Vehicles by persons or entities requesting access to motor vehicle

records, “ FALSE REPRESENTATION.—It shall be unlawful for any person to make false

representation to obtain any personal information from an individual’s motor vehicle record”,

a violation of 18 U.S.C. §2722 (b).

       74.   Driver’s Privacy Protection Act defines "motor vehicle record" to mean “any

record that pertains to a motor vehicle operator's permit, motor vehicle title, motor vehicle

registration, or identification card issued by a department of motor vehicles,” 18 U.S.C.

§2725(1). Defendant Vertafore obtained motor vehicle records from the Texas Department of

Motor Vehicles, records admittingly involved in the Data Event. Plaintiff and Class members’

motor vehicle records, involved in the Data Event, and constitute “motor vehicle record[s]” as

defined by the Driver’s Privacy Protection Act.

       75.   Driver’s Privacy Protection Act defines "person" to mean “an individual,

organization or entity,” 18 U.S.C. §2725(2). Defendant Vertafore is an organization. Plaintiff

and Class members are “person[s]” as defined by the Driver’s Privacy Protection Act.

       76.   Driver’s Privacy Protection Act defines "personal information" to mean

“information that identifies an individual, including an individual's photograph, social security


                          VERTAFORE CLASS ACTION COMPLAINT
                                        39
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 40 of 52 PageID 40

number, driver identification number, name, address (but not the 5-digit zip code), telephone

number, and medical or disability information, but does not include information on vehicular

accidents, driving violations, and driver's status,” 18 U.S.C. §2725(3). Plaintiff and Class

members’ motor vehicle records were obtained by Defendant Vertafore, involved in the Data

Event, and constitute "personal information" as defined by the Driver’s Privacy Protection

Act.

       77.   Defendant violated the Driver’s Privacy Protection Act, § 18 U.S.C. §2721 et

seq., by making false representations to the Texas Motor Vehicle Department, as set forth

below, knowingly obtaining, using, and re-disclosing 27,7 million motor vehicle records of

the Plaintiff and Class members, motor vehicle records involved in the Data Event, a violation

of 18 U.S.C. §2722 (b).

       78.   Driver’s Privacy Protection Act, § 18 U.S.C. § 2721 et seq. authorized State

Motor Vehicle Departments to disclose personal information contained in the department’s

motor vehicle records, in accordance with that Act, Motor Vehicle Records Disclosure Act,

Chapter 730, implementing Driver’s Privacy Protection Act, § 18 U.S.C. § 2721. The Texas

Department of Motor Vehicles, pursuant to Transportation Code, Chapters 501, 502, and 504

established that the State was responsible for administering and retaining Texas motor vehicle

title and registration database records (MVRs), Chapter 730, authorized the State to contract

with ‘authorized recipients” in accordance with the Driver’s Privacy Protection Act, § 18

U.S.C. § 2721 et seq.

       79.   In accordance with provisions of the Transportation Code, Chapter 730, the state

Driver Privacy Protection Act, QQ Solutions Inc. contracted with the Texas Department of

Motor Vehicles to obtain motor vehicle records. Pursuant to the agreement, Section 11,

“Termination,” the contract automatically terminates if the Purchaser ceased to conduct


                          VERTAFORE CLASS ACTION COMPLAINT
                                        40
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 41 of 52 PageID 41

business, substantially changed the nature of its business, sold its business, or if there was a

significant change in the ownership. Defendant Vertafore failed to notify the Texas

Department of Motor Vehicles concerning the purchase of QQ Solutions Inc. in 2015, failed

to permit the Texas Department of Motor Vehicles to determine if Defendant Vertafore was

an “authorized recipient,” of motor vehicle records, and failed to contract directly with the

Texas Department of Motor Vehicles immediately after the QQ Solutions Inc. purchase.

       80.    Defendant Vertafore continued to knowingly obtain, use, and re-disclose the

motor vehicle records from the Texas Department of Motor Vehicles, motor vehicle records

involved in the Data Event, falsely representing to the Texas Department of Motor Vehicles it

was an “authorized recipient,” a violation of 18 U.S.C. §2722 (b).

       81.    Defendant Vertafore’s electronic transfer of 27.7 million motor vehicle records

to an unsecured external storage server, without adequate security protections, was a knowing

“re-disclosure” of personal information, as set forth below, a violation of the Driver’s Privacy

Protection Act, 18 U.S.C. §2721 et seq.

       82.    Driver’s Privacy Protection Act describes the term “disclose” in subsection (a),

statutory prohibition on initial disclosures, “shall not knowingly disclose or otherwise make

available to any person or entity personal information about any individual obtained by the

department in connection with a motor vehicle record,” 18 U.S.C. §Section 2721(a). The

statute's later use of the term “disclose,” and of “redisclose,” is a reference back to subsection

(a). Nondisclosure of personal information is the default rule. See 18 U.S.C. § 2721(a) (In

general, the DPPA never explicitly listed any prohibited uses; rather, it prohibited disclosure

of personal information except the fourteen permissible uses enumerated in section 2721(b)).

       83.    Defendant Vertafore certified one (1) permissible use when it contracted to

obtain motor vehicle records from State Motor Vehicle Departments, specifically, “[f]or use


                          VERTAFORE CLASS ACTION COMPLAINT
                                        41
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 42 of 52 PageID 42

by any insurer or insurance support organization, or by a self-insured entity, or its agents,

employees, or contractors, in carrying out its functions with claims investigation activities,

antifraud activities, rating or underwriting, 18 U.S.C. § 2721(b)(6). Defendant Vertafore then

knowingly re-disclosed the motor vehicle records to an unsecure external storage server

without adequate security protections, a knowing re-disclosure for an impermissible use.

Defendant Vertafore knew, or should have known, that failing to design and implement

adequate security precautions—such as encryption end-to-end, internal firewalls, password

protections, and intrusion detection protocols, while storing PII on Internet-connected external

storage servers, could permit that data to be accessible by the public and cyber threat actors,

individuals with nefarious interests and purposes, as occurred in this Data Event, a violation

of the Driver’s Privacy Protection Act, § 18 U.S.C. §2721 et seq.

       84.    Plaintiff and the Classes have suffered damages, as alleged herein, and pursuant

to 18 U.S.C. § 2724(b)(1), are entitled to actual damages, but not less than liquidated damages

in the amount of $2,500 each.

       85.    Plaintiff and the Classes, pursuant to 18 U.S.C. § 2724(b)(1), are entitled to

preliminary, equitable, and declaratory relief, in addition to statutory damages of the greater

of money, actual and punitive damages, reasonable attorneys' fees, and Defendant’s profits

obtained from the above-described violations. Unless restrained and enjoined, Defendant will

continue to commit such acts. Plaintiff’s remedy at law is not adequate to compensate him for

these inflicted and threatened injuries, entitling Plaintiff to remedies including injunctive

relief as provided by 18 U.S.C. § 2724(b)(1).

       86.    As a direct and proximate result of the aforesaid acts and activities of Defendant,

Plaintiff, and each of them, have been caused to sustain harm.




                          VERTAFORE CLASS ACTION COMPLAINT
                                        42
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                     Page 43 of 52 PageID 43

        87.     All of the acts and activities of Defendant, as heretofore set out, were performed

knowingly.

        88.     Plaintiff and Class members were damaged thereby, and seek redress thereof.

                                 SECOND CAUSE OF ACTION

                                         NEGLIGENCE
              (On Behalf of the Plaintiff and members of the proposed Nationwide
                                  Subclass against Defendant.)


        89.     Plaintiff realleges, and incorporates by reference, all preceding allegations as if

fully set forth herein.

        90.     Defendant Vertafore owed a duty to Plaintiff and Class members to exercise

reasonable care in obtaining, using, disclosing their Personal Information in its possession

from being accessed by unauthorized persons. More specifically, this duty included, among

other things: (a) designing, maintaining, and testing Defendant Vertafore’s security systems to

ensure that Plaintiff’ and Class members’ Personal Information in Defendant Vertafore’s

possession was adequately secured and protected; (b) implementing processes that would

detect a breach of its security system in a timely manner; (c) timely acting upon warnings and

alerts, including those generated by its own security systems, regarding intrusions to its

networks; and (d) maintaining data security measures consistent with industry standards.

        91.     Defendant Vertafore’s duty to use reasonable care to protect Plaintiff and Class

member’s personal information arose from common law and state statutes and several

additional sources, including but not limited to, those described below.

        92.     Defendant Vertafore had a common law duty of care to prevent foreseeable

harm to others. This duty existed because Plaintiff and Class members were the foreseeable

and probable victims of any inadequate security practices. In fact, not only was it foreseeable


                            VERTAFORE CLASS ACTION COMPLAINT
                                          43
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 44 of 52 PageID 44

that Plaintiff and Class Members would be harmed by the failure to protect their Personal

Information because individuals routinely attempt to steal such information and use it for

nefarious purposes, Defendant Vertafore knew that it was more likely than not Plaintiff and

other Class members would be harmed.

       93.   Defendant Vertafore’s duty of care also arose under the Driver’s Privacy

Protection Act, § 18 U.S.C. § 2721 et seq., which prohibits "A State department of motor

vehicles, and any officer, employee, or contractor thereof, shall not knowingly disclose or

otherwise make available to any person or entity: (1) personal information, as defined in 18

U.S.C. 2725(3), about any individual obtained by the department in connection with a motor

vehicle record, except as provided in subsection (b) of this section;” as interpreted and

enforced by the Office of the U.S. Attorney General, Department of Justice.

       94.   Defendant Vertafore’s duty of care also arose from Section 730.002 of the

Motor Vehicle Records Disclosure Act, (“MVDA”) which prohibits “the disclosure and the

use of personal information contained in a motor vehicle record, except as authorized by the

individual or by law,” as interpreted and enforced by the Texas Attorney General.

       95.   Defendant Vertafore undertakes its collection of highly personal information

generally without the knowledge or consent of consumers and consumers that cannot “opt

out” of the collection and disclosure by the State Department of Motor Vehicles of their

Personal Information contained within motor vehicle records.

       96.   Defendant Vertafore also had a duty to safeguard the Personal Information of

Plaintiff and Class members and to promptly notify them of a breach because of federal and

state laws that require Defendant Vertafore to reasonably safeguard sensitive Personal

Information, as detailed herein. Timely notification was required, appropriate and necessary




                          VERTAFORE CLASS ACTION COMPLAINT
                                        44
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 45 of 52 PageID 45

so that, among other things, Plaintiff and Class members could take steps to mitigate or

ameliorate the damages caused by Defendant Vertafore’s misconduct.

       97.   Defendant Vertafore breached the duties it owed to Plaintiff and Class members

described above and thus was negligent. Defendant Vertafore breached these duties by,

among other things, failing to: (a) exercise reasonable care and implement adequate security

systems, protocols and practices sufficient to protect the Personal Information of Plaintiff and

Class members; (b) detect the breach while it was ongoing; (c) maintain security systems

consistent with industry standards; and (d) timely disclose that Plaintiff’ and the Class

members’ Personal Information in Defendant Vertafore’s possession had been or was

reasonably believed to have been, stolen or compromised.

       98.   But for Defendant Vertafore’s wrongful and negligent breach of its duties owed

to Plaintiff and Class members, their Personal Information would not have been

compromised.

       99.   As a direct and proximate result of Defendant Vertafore’s negligence, Plaintiff

and Class members have been injured as described herein, and are entitled to damages,

including compensatory, punitive, and nominal damages, in an amount to be proven at trial.

Plaintiff’ and Class members’ injuries include: (1) theft of their Personal Information; (2)

costs associated with the detection and prevention of identity theft and unauthorized use of

their Personal Information; (3) costs associated with purchasing credit monitoring and identity

theft protection services after one (1) year; (4) unauthorized use of their Personal

Information, and adverse effects on their financial accounts and credit; (5) lowered credit

scores resulting from credit monitoring inquiries; (6) costs associated with time spent and the

loss of productivity from taking time to address and attempt to ameliorate, mitigate, and deal

with the actual and future consequences of the Defendant Vertafore Data Event ; (7) the


                          VERTAFORE CLASS ACTION COMPLAINT
                                        45
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                   Page 46 of 52 PageID 46

imminent and certainly impending injury, including privacy and security concerns flowing

from potential fraud and identify theft posed by their Personal Information being placed in the

hands of criminals; (8) damages to and diminution in value of their Personal Information

entrusted, directly or indirectly, to Defendant Vertafore with the mutual understanding that

Defendant Vertafore would safeguard Plaintiff’ and Class members’ data against theft and not

allow access and misuse of their data by others; (9) continued risk of exposure to hackers and

thieves of their Personal Information, which remains in Defendant Vertafore’s possession and

is subject to further breaches so long as Defendant Vertafore fails to undertake appropriate

and adequate measures to protect Plaintiff and Class members; and (10) costs associated with

time spent and the loss of productivity from taking time for Plaintiff and Class members to

provide their Personal Information to the Texas Department of Motor Vehicles, a legal

obligation, with the understanding and agreement that their Personal Information would

remain confidential, but now obligated to address and attempt to ameliorate, mitigate, and

deal with the actual and future consequences of the Defendant Vertafore Data Event.

       100. Plaintiff and the Classes, pursuant to 18 U.S.C. § 2724(b)(1), are entitled to

preliminary, equitable, and declaratory relief, in addition to statutory damages of the greater

of money, actual and punitive damages, reasonable attorneys' fees, and Defendant’s profits

obtained from the above-described violations. Unless restrained and enjoined, Defendant will

continue to commit such acts. Plaintiff remedy at law is not adequate to compensate him for

these inflicted and threatened injuries, entitling Plaintiff to remedies including injunctive

relief as provided by 18 U.S.C. § 2724(b)(1).

       101. As a direct and proximate result of the aforesaid acts and activities of Defendant,

Plaintiff, and each of them, have been caused to sustain harm.




                          VERTAFORE CLASS ACTION COMPLAINT
                                        46
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 47 of 52 PageID 47

        102. All of the acts and activities of Defendant, as heretofore set out, were performed

knowingly.

                                 THIRD CAUSE OF ACTION

                                  NEGLIGENCE PER SE
           (On Behalf of the Plaintiff and members of the proposed Nationwide
                  Class and Nationwide Subclass against Defendant.)


        103. Plaintiff and Class members were damaged thereby, and seek redress thereof.

        104. Plaintiff realleges, and incorporates by reference, all preceding allegations as if

fully set forth herein.

        105. Transportation Code, Chapters 501, 502, and 504 established that the State was

responsible for administering and retaining the Texas motor vehicle title and registration

database records (MVRs). Transportation Code, Title 7, Vehicles and Traffic, Subtitle J,

Miscellaneous, provisions, Chapter 730, Motor Vehicle Records Disclosure Act, (“MVDA”)

authorized the Texas Department of Motor Vehicles, (“TXDMV”) to disclose personal

information contained in the department’s motor vehicle records, in accordance with that the

Driver’s Privacy Protection Act, § 18 U.S.C. § 2721 et seq.

        106. Section 730.002 of the Motor Vehicle Records Disclosure Act, (“MVDA”)

prohibits “the disclosure and the use of personal information contained in a motor vehicle

record, except as authorized by the individual or by law.” including, as interpreted and

enforced by the State of Texas, acting by and through the Texas Department of Motor

Vehicles. (“TXDMV”), the unfair act or practice by companies such as Defendant Vertafore

of failing to use reasonable security measures to protect Personal Information contained

within motor vehicle records.




                          VERTAFORE CLASS ACTION COMPLAINT
                                        47
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                  Page 48 of 52 PageID 48

        107. Defendant Vertafore violated Section 730. 001 of the MVDA by failing to use

reasonable security measures to protect Personal Information contained in motor vehicle

records and not complying with industry standards. Defendant Vertafore’s conduct was

particularly unreasonable given the nature and amount of Personal Information contained

within motor vehicle records it obtained and stored and the foreseeable consequences of a

Data Event.

        108. Defendant Vertafore’s violation of Section 730. 001 of the MVDA constitutes

negligence per se.

        109. Plaintiff and Class members are “Person(s)” within the class of individuals

Section 730. 001 of the MVDA was intended to protect.

        110. Moreover, the harm that has occurred is the type of harm the MVDA was

intended to guard against.

        111. Indeed, the State of Texas has pursued enforcement actions against businesses

which, as a result of their failure to employ reasonable data security measures, caused the

same harm suffered by Plaintiff and the Classes.

        112. As a direct and proximate result of Defendant Vertafore’s negligence, Plaintiff

and Class members have been injured and are entitled to damages, including compensatory,

punitive, and nominal damages, in an amount to be proven at trial.

                                FOURTH CAUSE OF ACTION

                              DECLARATORY JUDGMENT
           (On Behalf of the Plaintiff and members of the proposed nationwide
                  Class and Nationwide Subclass against Defendant.)


        113. Plaintiff realleges, and incorporates by reference, all preceding allegations as if

fully set forth herein.



                          VERTAFORE CLASS ACTION COMPLAINT
                                        48
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                    Page 49 of 52 PageID 49

       114. Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as

here, that are tortious and violate the terms of the federal and state statutes described in this

Complaint.

       115. An actual controversy has arisen in the wake of the Defendant Vertafore Data

Event regarding its present and prospective common law and other duties to reasonably

safeguard its customers’ Personal Information and whether Defendant Vertafore is currently

maintaining data security measures adequate to protect Plaintiff and Class members from

further Data Events that compromise their Personal Information. Plaintiff alleges that

Defendant Vertafore’s data security measures remain inadequate. Defendant Vertafore denies

these allegations. Furthermore, Plaintiff and Class members continue to suffer injury as a

result of the compromise of their Personal Information and remain at imminent risk that

further compromises of their Personal Information will occur in the future.

       116. Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following: (1) Defendant Vertafore

continues to owe a legal duty to secure Plaintiff and Class Member’s Personal Information

and to timely notify consumers of a Data Event under the common law, (2) Section 730. 001

of the MVDA Act, and the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq. require

Defendant Vertafore to possess a contract to obtain motor vehicle records, Defendant

Vertafore failed to obtain a contract. This court should require Defendant Vertafore to cease

using these records and either destroy the records or return the records to the Texas

Department of Motor Vehicles; (3) Vertafore continues to breach this legal duty by failing to

employ reasonable measures to secure consumers’ Personal Information.


                           VERTAFORE CLASS ACTION COMPLAINT
                                         49
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                 Page 50 of 52 PageID 50

       117. The Court also should issue corresponding prospective injunctive relief

requiring Defendant Vertafore to employ adequate security protocols consistent with law and

industry standards to protect consumers’ Personal Information.

       118. If an injunction is not issued, Plaintiff and Class members will suffer irreparable

injury, and lack an adequate legal remedy, in the event of another Data Event involving

Defendant Vertafore. The risk of another such breach is real, immediate, and substantial. If

another breach at Defendant Vertafore occurs, Plaintiff and Class members will not have an

adequate remedy at law because many of the resulting injuries are not readily quantified and

they will be forced to bring multiple lawsuits to rectify the same conduct.

       119. The hardship to Plaintiff and Class members if an injunction does not issue

exceeds the hardship to Defendant Vertafore if an injunction is issued. Among other things, if

another massive Data Event occurs at Defendant Vertafore, Plaintiff and Class members

will likely be subjected to additional identify theft and other damages. On the other hand, the

cost to Defendant Vertafore of complying with an injunction by employing reasonable

prospective data security measures is relatively minimal, and Defendant Vertafore has a pre-

existing legal obligation to employ such measures.

       120. Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another Data Event

involving Defendant Vertafore, thus eliminating the additional injuries that would result to

Plaintiff and the millions of consumers whose confidential information would be further

compromised.




                          VERTAFORE CLASS ACTION COMPLAINT
                                        50
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                 Page 51 of 52 PageID 51

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated,

respectfully prays for judgment against Defendant as follows:

   a) For an order certifying that this action may be maintained as a class action under
      Fed. R. Civ. P. 23(a) and (b)(1)(a), (b)(2), and (b)(3),

   b) For an order designating Plaintiff and his counsel as representatives of the Classes,

   c) For a declaration that Defendant’s actions violated the Federal Driver’s Privacy
      Protection Act, 18 U.S.C. §2721, and for all actual damages, statutory damages,
      penalties, and remedies available as a result of Defendant’s violations of the DPPA,
      but not less than liquidated damages in the amount of $2,500 for each Plaintiff and
      each member of the Classes,

  d) As applicable to the Class mutatis mutandis, awarding injunctive and equitable relief
     including, inter alia: (i) prohibiting Defendant from engaging in the acts alleged
     above; (ii) requiring Defendant to disgorge all of its ill-gotten gains to Plaintiff and
     the other Class members motor vehicle records, or to whomever the Court deems
     appropriate; (iii) requiring Defendant to delete all motor vehicle records collected
     through the acts alleged above; (iv) awarding Plaintiff and Class members full
     restitution of all benefits wrongfully acquired by Defendant by means of the
     wrongful conduct alleged herein; and (v) ordering an accounting and constructive
     trust imposed on the data, funds, or other assets obtained by unlawful means as
     alleged above, to avoid dissipation, fraudulent transfers, and/or concealment of such
     assets by Defendant,

   e) For a preliminary and permanent injunction restraining Defendant, its officers,
      agents, servants, employees, and attorneys, and those in active concert or
      participation with any of them from:

     1. Obtaining, directly or indirectly, Plaintiff and Class members’ Motor Vehicle
        Records, without express consent, from the State Motor Vehicle Department, for
        purposes that violate the Driver’s Privacy Protection Act,

     2. Re-disclosing Plaintiff and Class members’ motor vehicle records for purposes
        that violate the DPPA,

     3. Reselling Plaintiff and Class members’ motor vehicle records for purposes that
        violate DPPA,

  f) A permanent injunction enjoining and restraining Defendant, and all persons or
     entities acting in concert with them during the pendency of this action and thereafter
     perpetually, from,



                         VERTAFORE CLASS ACTION COMPLAINT
                                       51
Case 3:21-cv-00213-E-BN Document 1 Filed 01/31/21                Page 52 of 52 PageID 52

    1. Obtaining, directly or indirectly, Plaintiff and Class members’ Motor Vehicle
       Records, derived in whole or part, from data maintained by the Texas Motor
       Vehicle Department, for purposes that violate the Driver’s Privacy Protection Act,

    2. Using, processing, and disseminating, Plaintiff and Class members’ motor vehicle
       records for purposes that violate the DPPA,

    3. Re-disclosing Plaintiff and Class members’ motor vehicle records for purposes
       that violate DPPA,

 g) For an award to Plaintiff and the Classes of costs and expenses of this litigation,

 h) For an award to Plaintiff and the Classes for his reasonable attorneys’ fees,

 i) An award to Class members of damages, including but not limited to compensatory,
    statutory, exemplary, aggravated, and punitive damages, as permitted by law and in
    such amounts to be proven at trial,

 j) For pre-and post-judgment interest as allowed by law, and

 k) For such other relief as the Court may deem just and proper.




   Dated: January 31, 2021                        Respectfully submitted,

                                                   By: /s/ Joseph H. Malley
                                                   Law Office of Joseph H. Malley P.C.
                                                   1045 North Zang Blvd
                                                   Dallas, TX 75208
                                                   Telephone: 214.943.6100
                                                   malleylaw@gmail.com

                                                   Counsel for Plaintiff Aaron Mulvey,
                                                   individually, and on behalf of a class of
                                                   similarly situated individuals.




                        VERTAFORE CLASS ACTION COMPLAINT
                                      52
